DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-37 are pending wherein claims 1-2, 12, and 14 are amended, claims 16-37 are new, and claims 12-15 are withdrawn from further consideration. 

Status of Previous Rejections
	The previous rejection of claims 1-2 and 5-11 under 35 U.S.C. 103 as being unpatentable over Tatsuzawa et al. (WO 2017/018511) is withdrawn in view of the Applicant’s amendment to claim 1. 



Allowable Subject Matter
	Claims 1-11 are allowed. 
	Claims 1-11 are allowed due to the incorporation of the allowable subject matter of claim 3 as set forth in the Office Action of November 16, 2021.

	Claims 16-25 are allowed. 
	Claims 16-25 are allowed due to the incorporation of the allowable subject matter of claim 4 as set forth in the Office Action of November 16, 2021.

	Claims 26-35 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 26, Tatsuzawa et al. (WO ‘511) discloses broad ranges of aluminum, tin, zirconium, molybdenum, chromium, oxygen, silicon, vanadium and iron in [0086] such that the claimed ranges would be within the disclosed ranges. However, in the narrower disclosures of [0089] and [0090], which have narrower ranges, the minimum content of elements such as vanadium would be 1 and 2 weight percent, which would be substantially more than upper limit of 0.1 weight percent claimed. Therefore, claim 26 would distinguish from Tatsuzawa et al. (WO ‘511). 

	Claims 36-37 are allowed. 
In regard to claim 36, Tatsuzawa et al. (WO ‘511) discloses broad ranges of aluminum, tin, zirconium, molybdenum, chromium, oxygen, silicon, vanadium and iron in [0086] such that the claimed ranges would be within the disclosed ranges. However, in the narrower disclosures of [0089] and [0090], which have narrower ranges, the minimum content of elements such as vanadium would be 1 and 2 weight percent, which would be substantially more than upper limit of 0.1 weight percent claimed. Therefore, claim 26 would distinguish from Tatsuzawa et al. (WO ‘511). 

Rejoinder
Claims 1-11 are directed to allowable titanium alloys. Pursuant to the procedures set forth in MPEP §821.04(b), claims 12-15, directed to a method of making titanium alloys, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. §1.104. Because all claims previously withdrawn from consideration under 37 C.F.R §1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on March 18, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA). See also MPEP §804.01.

Allowable Subject Matter
Claims 12-15 are allowed.
In regard to claims 12-15, since claims 1-11 are drawn to allowable titanium, claims 12-15 directed to a method of making those titanium alloys would also be allowable. 


Examiner’s Amendment
CROSS REFERENCE TO RELATED APPLICATIONS
	[0001]	The present application is a divisional application claiming priority under 35 U.S.C. §120 to co-pending U.S. Patent Application Serial No. 15/945,037, now U.S. Patent No. 10,913,991, entitled “High Temperature Titanium Alloys” filed April 4, 2018, the entire disclosure of which is incorporated by reference herein for all purposes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759